Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of European Application EP16201212.4 has been filed with a priority date of 29 November 2016. 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is greater than 150 words in length and two paragraphs instead of one.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-3, 5-9, 12-15, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-grant Publication 2002/0014106 to Srinivasan et al. (herein Srinivasan) in view of US Pre-grant Publication 2003/0110870  to Bigalke. 

Regarding claim 1, Srinivasan teaches a method for parallel gas chromatography (Paragraph 0007) using a gas chromatograph system (Fig. 1D; Paragraph 0088) in connection with catalysts as applied in commodity chemicals, fine chemicals, and/or specialty chemicals, with flow, semi-continuous, and/or batch reactor systems (Paragraph 0018) in which liquid samples are vaporized and gas samples are fed directly to the system and analytes are separated in the gas chromatography (GC) column 310 (Fig. 1D; Paragraph 0088) which reads on “mobile phase comprising an analyte of an apparatus for producing a pharmaceutical or chemical product” as recited in the instant claims. Srinivasan also teaches wherein the gas chromatography system (herein apparatus) comprises an array of microdetectors 500 for analyte detection (Fig. 1D; Paragraph 0088) which reads on analytical device as recited in the instant claims. 
Srinivasan does not teach that the apparatus comprises a tube, wherein the tube comprises an inlet, an outlet and at least one curved portion, wherein the outlet is in fluid communication with microdetectors 500 (Fig. 1D; Paragraph 0088) (herein analytical device), wherein the curved portion is located between the inlet and the outlet, wherein a flow direction of the mobile phase is defined from the inlet to the outlet. Srinivasan also does not teach a method for online sampling an aliquot from a mobile phase comprising an analyte comprising the following steps: 
Providing a sample device comprising a needle with a needle tip, a septum pierceable by the needle and a pump, wherein the needle is movable between an extended 
Disposing the sample device at the curved portion of the tube. 
Moving the needle to the extended position such that the needle tip faces the flow direction. 
Operating the pump so as to draw an aliquot out of the mobile phase. 
Bigalke teaches a sampling arrangement 10 that is in direct fluid communication with a fluid line 20 of a fluid transport system with an elbow 12 (Paragraph 0029; Fig. 2) which reads on a tube as recited in the instant claims. As shown in Fig. 2, elbow 12 (herein tube) has an inlet, an outlet, and at least one curved portion, wherein the curved portion is located between the inlet and the outlet, wherein the flow direction (arrow and F) is defined from the inlet to the outlet. 
Bigalke also teaches the following method steps: 
Providing a sampling arrangement 10  which includes a sampling portion (herein sampling device) to sample fluid material (Fig. 1-2; Paragraph 0024) comprising a needle 50 with a beveled end 51 (herein needle tip) (Paragraph 0041; Fig. 8), a septum cartridge 40 (herein septum) (Paragraph 0033; Fig. 7) pierceable by the needle 50 (Paragraph 0042) and a pump 68 (0051; Fig. 9), wherein the needle 50 is moveable between an extended position in which the septum 40 is pierced by the needle 50 (Fig. 2; Paragraph 0057), and a retracted position, in which the septum 40 is not pierced (Paragraph 0062). 
Disposing the sampling device at the curved portion of the tube 12 (Fig. 2; Paragraphs 0032). 
Moving the needle 50 
Operating the pump 68 so as to draw an aliquot out of the mobile phase (Fig 9; Paragraph 0061). 
Srinivasan and Bigalke are analogous in the field of fluid processing enclosures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Srinivasan (Fig. 1D) to include the tube and sampling device of Bigalke (Fig. 2) and use via the method steps of Bigalke above downstream from the GC column, after analytes are separated and prior to further testing, to check for contamination via continuous aseptic sampling of fluid (Paragraphs 0002-0003). Srinivasan modified in view of Bigalke would place the outlet of the tube in fluid connection with the analytical device. 

    PNG
    media_image1.png
    360
    640
    media_image1.png
    Greyscale

Regarding claim 2, Srinivasan and Bigalke teach all the limitations of claim 1 above. 
Srinivasan does not teach wherein the curved portion comprises a radial inner wall portion and a radial outer wall portion wherein the method above further comprises disposing the sampling device at the radial outer wall portion of the curved portion.

Srinivasan and Bigalke are analogous in the field of fluid processing enclosures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Srinivasan to include the curved portion of Bigalke with a radial inner wall portion and radial outer wall portion and disposing the sampling device at the radial outer wall portion so the sampling device is disposed at or within a non-laminar flow region (Paragraph 0032). 

Regarding claim 3, Srinivasan and Bigalke teach all the limitations of claim 1 above.
Srinivasan does not teach wherein the curved portion is curved such that tube portions of the tube adjacent the curved portion form an angle of 110 degrees to 160 degrees between one another. 
Bigalke teaches wherein the curved portion is curved such that tube portions of the tube 12 adjacent to the curved portion form an angle within a range of 35 degrees to 180 degrees (Fig. 2; Paragraph 0031). 
Srinivasan and Bigalke are analogous in the field of fluid processing enclosures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Srinivasan to include the curved portion Bigalke wherein the curved portion is curved such that the tube portions of the tube adjacent the curved portion form an angle of 35 degrees to 180 degrees which is considered to be a standard dimension (Paragraph 0031). 

Regarding claim 5, Srinivasan and Bigalke teach all the limitations of claim 1 above.


Bigalke teaches the needle 50 may be oriented such that the beveled end 51 (needle opening) may be oriented such that the needle opening 51 faces toward the flow of the fluid material (Fig. 2; Paragraph 0059). This needle position falls within the range of angular positions as recited in claim 5.
Srinivasan and Bigalke are analogous in the field of fluid processing enclosures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Srinivasan to use the needle orientation taught by Bigalke because it aids in fluid sampling (paragraph 0059).

Regarding claim 6, Srinivasan and Bigalke teach all the limitations of claim 1 above. Srinivasan does not teach the method above further comprising operating the pump so as to draw a plurality of discrete aliquots.
Bigalke teaches that the flow from the fluid line 20 to the collection container 18 (through the sampling device) may be adjusted to a particular flow or sampling rate which is metered by the peristaltic pump (paragraph 0061).  


Regarding claim 7, Srinivasan and Bigalke teach all the limitations of claim 1 above.
Srinivasan does not teach the method further comprising continuously operating the pump so as to continuously draw aliquots out of the mobile phase. 
Paragraph 0049 of Bigalke teaches adjusting the flow rate and thereby the continuous sampling rate using a restricting device and paragraph 0050 of Bigalke teaches using pump 68 as an alternative means (to the restricting device) for regulating flow (aka sampling rate) (See Fig. 9). Also Bigalke teaches the method of continuous sampling (Paragraph 0054) step of using the peristaltic pump to regulate flow/sampling rate (Paragraph 0061). 
Srinivasan and Bigalke are analogous in the field of fluid processing enclosures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Srinivasan to include a continuously operating pump as to continuously draw aliquots out of the mobile phase so the sampling rate may be increased or decreased during sampling as needed (0049). 

Regarding claim 8, Srinivasan and Bigalke teach all the limitations of claim 1 above.
As discussed above, Srinivasan in view of Bigalke comprises a gas chromatography column 310 (Fig. 1D; Paragraph 0088 of Srinivasan) in fluid communication with inlet of the tube 12 (Fig. 2 of Bigalke) and the apparatus in connection with catalysts as applied in commodity chemicals, fine chemicals, and/or specialty chemicals, with flow, semi-continuous, and/or batch reactor systems (Paragraph 0018 of Srinivasan) in which liquid samples are vaporized and gas samples are fed directly to the system and 310 (Fig. 1D; Paragraph 0088 of Srinivasan)

Regarding claim 9, Srinivasan and Bigalke teach all the limitations of claim 1 above.
As discussed above, Srinivasan in view of Bigalke teaches the apparatus comprises an array of microdetectors 500 for analyte detection (Fig. 1D; Paragraph 0088 of Srinivasan) and Paragraph 0003 of Bigalke teaches the sampling is used to detect and control microbial contamination, spoilage microorganisms, food-borne illness, and environmental mastitis within the systems being sampled which reads on analyzing of the aliquot drawn out of the mobile phase as recited in the instant claims. 

Regarding claim 12,
Srinivasan teaches a gas chromatography system (Fig. 1D; Paragraph 0088) in connection with catalysts as applied in commodity chemicals, fine chemicals, and/or specialty chemicals, with flow, semi-continuous, and/or batch reactor systems (Paragraph 0018) in which liquid samples are vaporized and gas samples are fed directly to the system and analytes are separated in the gas chromatography (GC) column 310 (Fig. 1D; Paragraph 0088) which reads on “system comprising an apparatus for producing a pharmaceutical or chemical product” as recited in the instant claims. Srinivasan also teaches wherein the gas chromatography system (herein apparatus) comprises an array of microdetectors 500 for analyte detection (Fig. 1D; Paragraph 0088) which reads on analytical device as recited in the instant claims.
Srinivasan does not teach wherein the system comprises a sample device or wherein the apparatus comprises a tube, wherein the tube comprises an inlet, an outlet, and at least one curved portion, wherein the outlet is in fluid communication with the analytical device, wherein the curved portion is located between the inlet and the outlet, wherein a flow direction of a mobile phase 
Bigalke teaches a  sampling arrangement 10 which includes a sample device (Fig. 2; Paragraph 0028) and a tube (elbow 12 (Fig. 2; Paragraph 0028), wherein the tube comprises an inlet, an outlet, and at least one curved portion (Fig. 2), wherein the outlet is in fluid communication with the analytical device (see annotated figure above), wherein the curved portion is located between the inlet and the outlet (Fig. 2), wherein a flow direction of a mobile phase comprising an analyte is defined from inlet to the outlet (flow direction F (Fig. 2)), wherein the sample device comprises a needle 50 with a needle tip (beveled end 51)(Fig. 8), a septum (septum cartridge 40) (Fig. 7; Paragraph 0033) pierceable by the needle 50 (Paragraph 0042) and a pump 68 (Fig. 9; Paragraph 0050), wherein the needle 50 is moveable between an extended position in which the septum 40 is pierced by the needle 50 (Fig. 2; Paragraph 0057), and a retracted position, in which the septum 40 is not pierced (Paragraph 0062), wherein the sample device is disposed at the curved portion of the tube 12 (Fig. 2; Paragraphs 0032) such that the needle tip 51 faces the flow direction in the extended position (Paragraph 0059). 

Regarding claim 13, Srinivasan and Bigalke teach all the limitations of claim 12 above.
Srinivasan does not teach wherein the curved portion comprises a radial inner wall portion and a radial outer wall portion wherein the sample device is disposed at the radial outer portion of the curved portion. 

Srinivasan and Bigalke are analogous in the field of fluid processing enclosures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Srinivasan to include the curved portion of Bigalke with a radial inner wall portion and radial outer wall portion and disposing the sampling device at the radial outer wall portion so the sampling device is disposed at or within a non-laminar flow region (Paragraph 0032). 

Regarding claim 14, Srinivasan and Bigalke teach all the limitations of claim 12 above.
Srinivasan does not teach wherein the curved portion is curved such that the tube portions of the tube adjacent the curved portion form an angle of 110 to 160 degrees. 
Bigalke teaches wherein the curved portion is curved such that tube portions of the tube 12 adjacent to the curved portion form an angle within a range of 35 degrees to 180 degrees (Fig. 2; Paragraph 0031). 
Srinivasan and Bigalke are analogous in the field of fluid processing enclosures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Srinivasan to include the curved portion Bigalke wherein the curved portion is curved such that the tube portions of the tube adjacent the curved portion form an angle of 35 degrees to 180 degrees which is considered to be a standard dimension (Paragraph 0031). 

Regarding claim 15, Srinivasan and Bigalke teach all the limitations of claim 12 above.
Srinivasan does not teach the method above further comprising orienting the needle tip such that a needle opening disposed at the needle tip is arranged at an angular position relative to the main 
Bigalke teaches the needle 50 may be oriented such that the beveled end 51 (needle opening) may be oriented such that the needle opening 51 faces toward the flow of the fluid material (Fig. 2; Paragraph 0059). This needle position falls within the range of angular positions as recited in claim 5.
Srinivasan and Bigalke are analogous in the field of fluid processing enclosures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Srinivasan to use the needle orientation taught by Bigalke because it aids in fluid sampling (paragraph 0059).

Regarding claim 17, Srinivasan and Bigalke teach all the limitations of claim 3 above.
Srinivasan does not teach wherein the curved portion is curved such that tube portions of the tube adjacent the curved portion form an angle of 120 degrees to 150 degrees between one another. 
Bigalke teaches wherein the curved portion is curved such that tube portions of the tube 12 adjacent to the curved portion form an angle within a range of 35 degrees to 180 degrees (Fig. 2; Paragraph 0031). 
Srinivasan and Bigalke are analogous in the field of fluid processing enclosures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Srinivasan to include the curved portion Bigalke wherein the curved portion is curved such that the tube 

Regarding claim 18, Srinivasan and Bigalke teach all the limitations of claim 3 above.
Srinivasan does not teach wherein the curved portion is curved such that tube portions of the tube adjacent the curved portion form an angle of 125 degrees to 145 degrees between one another. 
Bigalke teaches wherein the curved portion is curved such that tube portions of the tube 12 adjacent to the curved portion form an angle within a range of 35 degrees to 180 degrees (Fig. 2; Paragraph 0031). 
Srinivasan and Bigalke are analogous in the field of fluid processing enclosures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Srinivasan to include the curved portion Bigalke wherein the curved portion is curved such that the tube portions of the tube adjacent the curved portion form an angle of 35 degrees to 180 degrees which is considered to be a standard dimension (Paragraph 0031). 

Regarding claim 19, Srinivasan and Bigalke teach all the limitations of claim 3 above.
Srinivasan does not teach wherein the curved portion is curved such that tube portions of the tube adjacent the curved portion form an angle of 135 degrees. 
Bigalke teaches wherein the curved portion is curved such that tube portions of the tube 12 adjacent to the curved portion form an angle within a range of 35 degrees to 180 degrees (Fig. 2; Paragraph 0031). 
Srinivasan and Bigalke are analogous in the field of fluid processing enclosures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Srinivasan to include the curved portion Bigalke wherein the curved portion is curved such that the tube 

Regarding claim 20, Srinivasan and Bigalke teach all the limitations of claim 14 above.
Srinivasan does not teach wherein the curved portion is curved such that tube portions of the tube adjacent the curved portion form an angle of 120 degrees to 150 degrees between one another. 
Bigalke teaches wherein the curved portion is curved such that tube portions of the tube 12 adjacent to the curved portion form an angle within a range of 35 degrees to 180 degrees (Fig. 2; Paragraph 0031). 
Srinivasan and Bigalke are analogous in the field of fluid processing enclosures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Srinivasan to include the curved portion Bigalke wherein the curved portion is curved such that the tube portions of the tube adjacent the curved portion form an angle of 35 degrees to 180 degrees which is considered to be a standard dimension (Paragraph 0031). 

Regarding claim 21, Srinivasan and Bigalke teach all the limitations of claim 14 above.
Srinivasan does not teach wherein the curved portion is curved such that tube portions of the tube adjacent the curved portion form an angle of 125 degrees to 145 degrees between one another. 
Bigalke teaches wherein the curved portion is curved such that tube portions of the tube 12 adjacent to the curved portion form an angle within a range of 35 degrees to 180 degrees (Fig. 2; Paragraph 0031). 
Srinivasan and Bigalke are analogous in the field of fluid processing enclosures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Srinivasan to include the curved portion Bigalke wherein the curved portion is curved such that the tube 

Regarding claim 22, Srinivasan and Bigalke teach all the limitations of claim 14 above.
Srinivasan does not teach wherein the curved portion is curved such that tube portions of the tube adjacent the curved portion form an angle of 135 degrees. 
Bigalke teaches wherein the curved portion is curved such that tube portions of the tube 12 adjacent to the curved portion form an angle within a range of 35 degrees to 180 degrees (Fig. 2; Paragraph 0031). 
Srinivasan and Bigalke are analogous in the field of fluid processing enclosures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Srinivasan to include the curved portion Bigalke wherein the curved portion is curved such that the tube portions of the tube adjacent the curved portion form an angle of 35 degrees to 180 degrees which is considered to be a standard dimension (Paragraph 0031). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Pre-grant Publication 2002/0014106 to Srinivasan et al. (herein Srinivasan) in view of US Pre-grant Publication 2003/0110870 to Bigalke as applied to claim 1 above, and in further view of US 3,681,997 to Allen et al. (herein Allen). 

Regarding claim 4, Srinivasan and Bigalke teach all the limitations of claim 1 above.
Srinivasan and Bigalke do not teach further providing the sample device with a check valve. 
Allen teaches check valves 15 in a fluid sampling apparatus (see Figure; Col. 2, lines 8-23). 
Allen, Srinivasan, and Bigalke are analogous in the field of sampling liquids flowing through a system. Therefore it would have been obvious to one of ordinary skill in the art before the effective . 

Claims 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-grant Publication 2002/0014106 to Srinivasan et al. (herein Srinivasan) in view of US Pre-grant Publication 2003/0110870 to Bigalke as applied to claims 1, 9 and 12 above, and in further view of WO 2012/112024 to Mohd Azam Shah Wong et al. (herein Wong). 

Regarding claim 10, Srinivasan and Bigalke teach all the limitations of claim 9 above. 
Srinivasan and Bigalke do not teach the method above further comprising analyzing the analyte of the aliquot drawn out of the mobile phase within the analytical device or a further analytical device. 
Wong teaches a sampling device that comprises a sensor configured to detect at least one chemical of physical property of a liquid sample (pg. 7, lines 11-13). 
Srinivasan, Bigalke, and Wong are analogous in the field of device obtaining a fluid sample from a fluid flow path. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sampling device of Srinivasan and Bigalke to include the sensor device of Wong to analyze the composition of a specific analyte present in the sample (Pg. 1, lines 14-17).

Regarding claim 11, Srinivasan and Bigalke teach all the limitations of claim 1 above.
Srinivasan and Bigalke do not teach the method above further comprising analyzing the aliquot, wherein the results of the analysis of the aliquot are associated with further information relating to the mobile phase. 
Wong teaches a sampling device that comprises a sensor configured to detect at least one chemical of physical property of a liquid sample (pg. 7, lines 11-13). 


Regarding claim 16, Srinivasan and Bigalke teach all the limitations of claim 12 above.
Srinivasan and Bigalke teach wherein the analytical device (array of microdetectors 500 (Figure 1D; Paragraph 0088 of Srinivasan)) is configured to analyze the mobile phase according to at least one analysis method. Paragraph 0088 of Srinivasan teaches the analytical device includes thermal conductivity microdetectors. 
Srinivasan and Bigalke do not teach wherein the System further comprises a further analytical device configured to analyze the analyte of the aliquot drawn out of the mobile phase. 
Wong teaches a sampling device that comprises a sensor configured to detect at least one chemical of physical property of a liquid sample (pg. 7, lines 11-13). 
Srinivasan, Bigalke, and Wong are analogous in the field of device obtaining a fluid sample from a fluid flow path. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sampling device of Srinivasan and Bigalke to include the sensor device of Wong to analyze the composition of a specific analyte present in the sample (Pg. 1, lines 14-17).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
US 5,716,525 to Nickerson. 
Nickerson teaches methods and apparatus for extracting an analyte from a sample using a field-portable extraction instrument. 
US 3,776,042 to Werra et al. (herein Werra). 
Wera teaches an aseptic sampler fitting. 
US 3,779,082 to Galloway. 
Galloway teaches an aseptic sampler fitting. 
US 8,408,078 to Mennenga et al. (herein Mennenga). 
Mennenga teaches an apparatus for removing samples from systems having flexible walls. 
US 4,785,676 to DeOca et al. (herein DeOca). 
DeOca teaches a septic sample fitting. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/K.E.L./Examiner, Art Unit 4171                                                                                                                                                                                                        February 5, 2021

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/11/2021